In re: Suzanne Gauthreaux and Fred Rome, Jr., applying for writs of certiorari, prohibition and mandamus and stay order. 251 So.2d 435.
Writ refused. The Court of Appeal correctly determined that the Twenty-Third Judicial District Court, Parish of Assumption, has jurisdiction, or venue to hear the case under LSA-R.S. 13:Í570. As to all other matters, the remedy is by appeal after trial on the merits.
BARHAM, J.,
is of the opinión1 the' writ should be granted; The child was not "neglected” at the time of the ex parte order or the hearing. Respondents affirmatively allege in their petition and maintain in their answer that they have custody of the child by consent from their daughter who is the Mother of the child and that they, the respondents, are now providing excellent care for the child. -No neglect exists. .'.\The Family Court has no authority to act. Moreover, even if there was jurisdiction under these pleadings, venue is ‘in aiiother Court under R.S. 13:1570.
DIXON, .J.,
is of the opinion that tile Juvenile Court of Assumption Parish does not have jurisdiction of an action to declare this child a neglected child. '